Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-15 in the reply filed on 03/24/2022 is acknowledged.  The traversal is on the ground(s) that in order to conduct a comprehensive search regarding either groups and the same prior art would be applicable.  This is not found persuasive because the process of making and product a mutually distinct inventions.  The reason for a restriction requirement is set forth in the action of 01/24/2022.  Applicant provides no evidence of the lack of  search burden in the arguments requiring the same prior art to be applied.  Examiner can indicate that a product may be formed by prior art that anticipates or makes obvious the product using a materially different process, for example creating ion-exchange with a thermally different process than the method of claim 1 such as applying a paste and then submitting glass to a thermal treatment US 20180251400 A1.  An additional search burden is created by searching to the properties of the product as opposed to the properties potentially made obvious by carrying out a same or obvious process.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  These claims depend from claim 1 which is open-ended, i.e. using the words “the method comprising”. Claim 1 requires “a final ion-exchange process”.  It is unclear how claim 1 is open ended and dependent claim requires a “final ion-exchange process”  The term final does not clearly further limit an open ended claim which can still require additional steps.  For the purpose of this examination “final” is used to differentiate one ion exchange step from another but does not prohibit additional ion exchange treatments.  Claims 2-15 are indefinite for at least depending from claim 1.
Claim 7 is rejected as being indefinite because it recites “a final ion-exchange process”.  It is unclear if this is meant to refer back to the same “a final ion-exchange” process in claim 1 in which case an amendment is necessary for clarification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grego et al. (US 3751238) referred to as Grego herein after.
Regarding claim 1, Grego discloses a method of strengthening a glass article (title, abstract Col 3; lines 6-10), 
Grego discloses introducing potassium ions into a surface region of a glass of the glass article (Col 3; lines 6-10 sodium ion containing bath above 200 degrees Celsius).
the glass necessarily comprising a first surface, a second surface, and a thickness from the first surface to the second surface.
Chemical strengthening chemically requires larger ions being exchanged for smaller ions within the surface region into the glass from the first surface the second surface. Grego discloses immersing the glass in a salt bath thus one would expect the strengthening to occurs on both surfaces.
One skilled in the art would chemically strengthen one surface as motivated by Grego to chemically strengthening by ion exchange within a glass surface.
Grego discloses thermally treating the glass at a thermal treatment temperature and for a thermal treatment time sufficient to diffuse at least a portion of the potassium ions from the surface region into the glass to a depth in the glass  subsequent to the initial ion exchange (Col 4; lines 3-4, Col 5; lines 12-23 600-800 degrees Celsius 5 minutes-1 hour, Col 5; lines 51-65 show how potassium ion migrate deeper and allow sodium ions to be exchanged in second salt bath treatment).
Grego discloses after thermally treating the glass subjecting the glass to a final ion-exchange process (Col 4; lines 3-16 potassium salt bath 500-525 degrees Celsius at 4-8 hours)
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 

Grego discloses the claimed invention except for the depth of compression after thermal treatment results in a depth of compression of greater than or equal to 30 micrometers and central tension of less than 13 MPa.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the thermal treatment in between ion exchange treatments, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the thermal treatment and ion exchange temperature and duration for the purpose of controlling the depth and/or degree of ion exchange (see at least Col 5; lines 24-26 and Col 3; lines 27-30 relatively).
	Additionally regarding claim 1 and further regarding claims 2-3 and 5-9:
Grego discloses a first ion-exchange (Col 3; lines 6-10 sodium ion containing bath above 200 degrees Celsius from 5 minutes-2 hours depending on temperature Col 3; lines 47-59). Present specification first ion exchange .1hr-1hr at greater than 400 degrees Celsius [0051]-[0052].

Grego discloses a heat treatment (Col 5; lines 12-23 600-800 degrees Celsius 5 minutes-about a 1 hour) present specification  shows a heat treatment of 350-600 degrees Celsius [0057] for a time of 1-24 hours [0058]
Grego discloses a “final” ion exchange treatment after the thermal treatment (Col 4; lines 3-16 potassium salt bath 500-525 degrees Celsius at 4-8 hours) present specification shows a “final” ion exchange treatment after the thermal treatment step of 300-450 degrees Celsius [0064] for 0.1-0.9 hrs. [0065]
At least [0085] of the present specification discloses an overlapping composition with an aluminosilicate glass disclosed by Grego (Col 6; lines 1-16)
Thus with all of the parameters of Grego overlap with that of the presently claimed invention except for the time and temperature of the final ion exchange treatment.  Determination of the parameters of the final ion exchange treatment are made obvious (see above) and with all of the overlapping other parameters are well within the realm of knowledge of one skilled in the art without undue experimentation.
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. 

Regarding claim 4, Grego discloses adjusting temperature and duration of the ion exchange process based on the degree of ion exchange (Col 3; line30-31).  The degree of ion-exchange is considered, “determining the amount of the potassium ions to introduce to the surface region of the glass” and Grego suggests adjusting the initial ion-exchange temperature, the initial ion-exchange time, or both to introduce the determined amount of potassium ions into the surface region of the glass as indicated above. 
Regarding claims 10 and 12, Grego discloses the claimed invention except for time of the final ion-exchange treatment.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the thermal treatment in between ion exchange treatments, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the ion exchange duration for the purpose of controlling the depth and/or degree of ion exchange based on the temperature (see at least Col 5; lines 24-26 and Col 3; lines 27-30 relatively).
Regarding claim 11,  Grego discloses the surface region of the glass, or skin (Col 3; line 2).  It is the Examiner’s opinion as one skilled in the art of ion-exchange treatments that the surface region thickness disclosed by Grego less than the DOC.
In re Gazave, 379 F.2d 973, 978, 154 USPQ 92, 96 (CCPA 1967) ("Thus, in the usual case where the mode of operation alleged can be readily understood and conforms to the known laws of physics and chemistry, operativeness is not questioned, and no further evidence is required
Regarding claim 13, at least example 1 of Grego shows a thickness of 0.085 inches, or 2.159 mm thus less than or equal to 6 mm.
Regarding claim 14, see claim 13 above. Grego does not disclose the glass is from 0.3 mm to 2.0 mm.
a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
it is obvious to one skilled in the art that 2.159 is considered close to 2.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grego et al. (US 3751238) referred to as Grego herein after as applied above and further in view of Pierson et al. (US 4726981) herein after referred to as Pierson.
Regarding claim 15, Grego fails to disclose the glass article is a container is adapted to hold a pharmaceutical product, a vaccine, a biologic, a foodstuff, or a solution.
In an analogous art, Pierson discloses ion exchange chemical strengthening of glass wherein the glass article strengthened includes containers/ drinkware or an article capable of holding anything (at least  in claim 2).  It would have been obvious to one of ordinary skill in the art to apply the glass chemical strengthening method of Grego to the glass articles capable of being chemically strengthened as disclosed by Pierson.  One would be motivated to modify the glass article in the method to achieve strengthening of a glass article.  Similarly one would be motivated to apply the glass strengthening method to any glass article existing at the time of the present invention filing date with the reasonable expectation of strengthening the glass.
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170197870 A1 thermal strengthened glass then submitted to chemical strengthening same parameters [0131]-[0143]
US 20180370194 A1 [0026] ion exchange followed by heat treatment to decrease core tensile stress and increase depth of compression
US 11078106 two step IOX
US 8561429 (16), annealing, preheating between multiple IOX steps (28) known and appreciated by those skilled in art to adjust/ lower CT including discussion of mixed salt baths
US 8312739 annealing between immersion in baths -claim 12, different compositions of salt baths
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741